Name: Commission Regulation (EEC) No 2781/92 of 24 September 1992 amending Regulation (EEC) No 1940/92 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1992/93 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 281 /8 Official Journal of the European Communities 25. 9. 92 COMMISSION REGULATION (EEC) No 2781/92 of 24 September 1992 amending Regulation (EEC) No 1940/92 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1992/93 marketing year Whereas Italy has requested authorization to apply the maximum moisture content for all cereals ; Whereas certain Member States have submitted requests to that end because of the exceptional summer weather in 1992 ; whereas the Annex to Regulation (EEC) No 1940/92 should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (6) thereof, Whereas Council Regulation (EEC) No 2731 /75 of 29 October 1 975 fixing standard qualities for common wheat, rye, barley, maize, sorghum and durum wheat (3), as last amended by Regulation (EEC) No 2094/87 (4), in particular fixes a maximum moisture content of 14 % for cereals other than durum wheat ; whereas, pursuant to Commission Regulation (EEC) No 689/92 of 19 March 1992 fixing the procedure and conditions for the taking over of cereals by intervention agencies (*) ; as amended by Regulation (EEC) No 1941 /92 (6), a maximum moisture content of 14,5 % was fixed ; whereas Article 2 (4) of that Regulation also provides that the Member States may be authorized at their request and under certain conditions to apply a moisture content of 15 % for all cereals with the exception of durum wheat ; Whereas by Regulation (EEC) No 1940/92 Q, the Commission has authorized certain Member States to apply a moisture content of 1 5 % ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1940/92 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 22. (4) OJ No L 196, 17. 7. 1987, p . 1 . 0 OJ No L 74, 20. 3 . 1992, p. 18 . (6) OJ No L 196, 15. 7. 1992, p . 20. 0 OJ No L 196, 15. 7. 1992, p . 18 . 25. 9. 92 Official Journal of the European Communities No L 281 /9 ANNEX Maximum moisture content of cereals offered for intervention during the 1992/93 marke ting year Member State Cereal Belgium All cereals except durum wheat Denmark All cereals except durum wheat and rye France All cereals except durum wheat Germany All cereals except durum wheat Ireland All cereals except durum wheat Italy All cereals except durum wheat Luxembourg All cereals except durum wheat Netherlands All cereals except durum wheat Portugal All cereals except durum wheat